Title: To John Adams from Timothy Pickering, June 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State ca. June 1799

I have received this morning a letter from the Secretary of the Northwestern Territory, informing that the reports propagated in the news-papers of Indian depredations in the two western counties of the Territory & in Shelby county in Kentuckey, are utterly destitute of foundation.
I inclose a letter which came to hand yesterday under a cover from a Christopher McPherson at Norfolk.
A letter received this week from Andrew Ellicott Esqr. dated the 22d. of May, advised me that he had met Colo. Hawkins at Pennsacola, and that they had held a conference with the Creeks, who were perfectly peaceable & willing that the running of the boundary lines should proceed.
I am with great respect / sir your most obt. servt.

Timothy Pickering